             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

TERRYW. HAMILTON                                            PLAINTIFF

v.                        No. 5:16-cv-356-DPM

CORE-MARK INTERNATIONAL, INC.                            DEFENDANT

                                ORDER
        Hamilton has not responded to Core-Mark's motion in limine. His
time to do so has passed. The Court makes the following rulings.
Where the denial is without prejudice or directions, the Court is
declining to rule prematurely on an abstract question that may not
anse.
        • Legal theories not pleaded
Denied without prejudice.
        • Dismissed claims and evidence related to those claims
Granted on dismissed claims themselves, but otherwise denied without
prejudice and with directions.     Evidence that is relevant to both a
dismissed and a non-dismissed claim can be admitted for the purpose
of proving the non-dismissed claim. Hamilton must tread carefully
here, though.
        • Hearsay evidence, including the use of racial slurs
Partly granted; partly denied. All hearsay is excluded. All racial slurs
by employees without hiring authority are excluded. But racial slurs
by Core-Mark folks with hiring authority in areas where Hamilton
worked or sought promotion are admissible.
      • Evidence of sex-based discrimination relating to other
        former employees
Granted.
      • Wayne Brown
Partly granted; partly denied. No "me too" testimony. Brown may
testify only on the issues and areas identified by Hamilton in his
deposition. The limits specified in the Court's summary judgment
Order, NQ 52 at 2, apply.
      • Unidentified witnesses
Denied without prejudice.
      • Probable testimony of witness not on the stand
Denied without prejudice. But the Court discourages boot-strapping
by either side.
      • Statements about Core-Mark not calling a witness
Denied without prejudice.
      • References to Plaintiff as "victim"
Denied.
      • Witnesses' belief about other witnesses' knowledge
Granted.




                                 -2-
      • Asking witnesses to speculate on whether behavior was race
        discrimination or retaliation
Denied without prejudice. The Court will give a limiting instruction, if
requested and needed.
      • Evidence that unidentified persons were discriminated
        against and were too afraid to make claims
Denied without prejudice.
      • Suggesting or accusing Core-Mark of hiding or withholding
        discovery
Granted.
      • Use of Core-Mark's initial or pretrial disclosures at trial
Denied without prejudice and with directions. Hamilton's lawyer must
get preclearance from the Court before using Core-Mark's disclosures
in front of the jury.
      • Suggesting or alleging that Core-Mark, its employees, or its
        counsel are racist or prejudiced
Partly granted; partly denied. The deposition exchange is excluded.
So is using any of these labels about Core-Mark's lawyers.            But
Hamilton can argue the proof about what Core-Mark employees
allegedly said and did. E.g., NQ 52 at 3.
      • References to prior lawsuits against Core-Mark or Forrest
        City Grocery
Granted.



                                   -3-
      • Medical damages testimony
Denied without prejudice.
      • Statements about the financial condition of parties
Denied without prejudice and with directions. Hamilton must hold
proof about Core-Mark's financial information until the end of his case.
At that point, the Court will decide whether there is a jury question on
punitives. If there is, then the financial information will be admissible.
      • References to settlement discussions
Granted.
      • Argument about justice and right to recovery
Denied.
      • Mention of Core-Mark's motion for summary judgment and
        motion in limine or the Court's rulings
Granted.
      • Request for pre-offer evidentiary rulings
Denied, except as specified.


                                *    *    *
     Unopposed motion, NQ 61, partly granted, partly denied, partly
denied without prejudice to a contemporaneous objection at trial, and
with directions.




                                    -4-
So Ordered.

                             I
              D.P. Marshall Jr.
              United States District Judge




               -5-
